          Case 1:20-cr-00437-NRB Document 5 Filed 09/02/20 Page 1 of 1


                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York


                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                   September 2, 2020

By ECF

The Honorable Naomi Reice Buchwald
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:    United States v. Karim Elkorany,
              20 Cr. 437 (NRB)

Dear Judge Buchwald:

         The Government respectfully writes in the above-captioned matter, with consent of the
defendant, to request that the Court schedule an initial pretrial conference. The Government
understands that the parties are available at, among other times, the morning of September 10,
2020. The Government further understands that the defendant prefers to appear remotely at the
initial conference, in light of the COVID-19 pandemic.

                                    Respectfully submitted,

                                    AUDREY STRAUSS
                                    Acting United States Attorney

                             By:    s/ Daniel C. Richenthal
                                    Daniel C. Richenthal
                                    Amanda L. Houle
                                    Lara Pomerantz
                                    Assistant United States Attorneys
                                    (212) 637-2109/2194/2343

cc:    (by ECF)

       Counsel of Record
